DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 9/17/2020 have been considered by the Examiner.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4, 7-8, 11, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1, recites the limitation “wherein the rover communicates with an external device”. It is unclear to the Examiner if this is the same “external device” recited previously in claim 2, lines 2-3, or if this is a new or different external device being introduced. For purposes of examination, the Examiner interprets this as the same external device recited previously.
Claim 7, line 1-2, recites the limitation “wherein the mobility mechanism provides drone mobility on solid surface”. It is unclear to the Examiner what is meant by “drone mobility”. A review of the specification as filed does not define what is meant by “drone mobility” or how “drone mobility” differs from the recitation of claim 1, where in the mobility mechanism is configured to move the rover. 
Claim 8, line 1-2, recites the limitation “wherein the mobility mechanism provides drone mobility on or under a fluid or semi-solid surface”.  It is unclear to the Examiner what is meant by “drone mobility”. A review of the specification as filed does not define what is meant by “drone mobility” or how “drone mobility” differs from the recitation of claim 1, where in the mobility mechanism is configured to move the rover.
Claim 11, line 1, recites the limitation “wherein at least a portion of the plurality of rovers communicates with an external device”. It is unclear to the Examiner if this is the same “a portion of the plurality of rovers” recited previously in claim 10, line 1, or if this is a new or different portion of the plurality of rovers being introduced. For purposes of examination, the Examiner interprets this as the same portion of the plurality of rovers recited previously.
Claim 11, line 2, recites the limitation “wherein at least a portion of the plurality of rovers communicates with an external device”. It is unclear to the Examiner if this is the same “external device” 
Claim 12, line 2, recites the limitation “wherein at least one of the plurality of rovers provides a reference for position data for at least a portion of the plurality of rovers”. It is unclear to the Examiner if this is the same “a portion of the plurality of rovers” recited previously in claim 10, line 1, or if this is a new or different portion of the plurality of rovers being introduced. For purposes of examination, the Examiner interprets this as the same portion of the plurality of rovers recited previously.
Claim 15, line 1-2, recites the limitation “wherein the mobility mechanism provides drone mobility on solid surface”. It is unclear to the Examiner what is meant by “drone mobility”. A review of the specification as filed does not define what is meant by “drone mobility” or how “drone mobility” differs from the recitation of claim 9, where in the mobility mechanism is configured to move the rover. 
Claim 16, line 1-2, recites the limitation “wherein the mobility mechanism provides drone mobility on or under a fluid or semi-solid surface”. It is unclear to the Examiner what is meant by “drone mobility”. A review of the specification as filed does not define what is meant by “drone mobility” or how “drone mobility” differs from the recitation of claim 9, where in the mobility mechanism is configured to move the rover.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 4, 7,  9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tadayon (US. Pub. No. 20160368135 A1).
Regarding claims 1 and 9:
	Tadayon teaches:
A system for repetitive processes comprising: a plurality of rovers (see at least the abstract and sections [0020]-[0021], [0063], and [0079] regarding robots.)
each rover comprising: at least one repetitive process mechanism (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding tools that can be used by a robot which includes cleaning tools which could be a sprayer and nozzle.)
wherein the rover is configured to perform a first repetitive process (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding different types of robots being able to use different tools for different tasks (i.e. configured to do a task).)
wherein the first repetitive process comprises dispensing a material according to instructions for the first repetitive process (see at least sections [0082], [0084], [0094], [0160], and [0182] regarding dispensing or spraying various materials for cleaning, de-icing, lubricating, and etc.)
a supply reservoir configured to contain the material (see at least sections [0082]-[0083], [0085], [0182], and [0188] regarding a container.)
a mobility mechanism configured to move the rover 
wherein the mobility mechanism is based at least in part on the first repetitive process (see at least section [0030]-[0036], [0064], [0117], and [0129] regarding mechanisms for robot movements on a farm where the method of movement is chose based on the environment. For example, rails, tracks, and conduits are chosen for robot movement when around or between panels. Just like if a rover were going to be on water, a movement mechanism for water would need to be used.)
a control mechanism configured to automate performance of the first repetitive process based on instructions through control of one or more of the at least one repetitive process mechanism, the mobility mechanism, and the supply reservoir (see at least Fig. 33b “robot components” and section [0190] regarding controllers and robot components.)
and one or more memory resources configured to store instructions (see Fig. 33b “robot components” and at least sections [0157] and [0190] regarding a memory or storage with computer-readable instructions.)
wherein the plurality of rovers are configured to perform the first repetitive process collectively (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding different types of robots or multiple robots being able to perform different tasks (i.e. collective). They also discuss smaller robots working on a task together (i.e. cleaning).)
Regarding claims 2 and 10:
	Tadayon teaches:
wherein at least a portion of the plurality of rovers further comprises: one or more communication mechanisms configured to communicate with an external device 
wherein the control mechanism receives at least a portion of instructions through at least a portion of the one or more communication mechanisms (see at least section [0183] and [0190] regarding communicating data and/or information to each other (e.g. navigation information).)
Regarding claims 4 and 11:
	Tadayon teaches:
wherein at least a portion of the plurality of rovers communicates with an external device (see at least Fig. 33b “robot components” and sections [0091], [0098], [0183] and [0190] regarding communication and a communication component communicating with another robot or HQ (or station).)
wherein the external device provides a reference for position data (see at least sections [0183] regarding robots communicating with a positioning station which comprises of positioning elements that provide boundaries and regarding the position of the robot being used.)
Regarding claims 7 and 15:
	Tadayon teaches:
wherein the mobility mechanism provides drone mobility on solid surface (see at least section [0030]-[0036], [0064], [0117], and [0129] regarding mechanisms for robot movements on a farm where the method of movement is chose based on the environment. For example, rails, tracks, and conduits are chosen for robot movement when around or between panels.  Also, sections [0094], [0103], [0108], and [0117] discuss wheels and engine or movement mechanisms for solid ground.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Smith et al. (US. Pub. No. 20190302764 A1).
Regarding claims 3 and 13:
Tadayon does not explicitly teach wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data.
	Smith teaches:
wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Smith et al. wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data as both systems are directed to autonomous or unmanned vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data and predictably would have applied it to improve the system of robots for solar farms of Tadayon.
Regarding claim 12:
Tadayon does not explicitly teach wherein at least one of the plurality of rovers provides a reference for position data for at least a portion of the plurality of rovers.
	Smith teaches:
wherein at least one of the plurality of rovers provides a reference for position data for at least a portion of the plurality of rovers (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer while tracking and following the position of the trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Smith et al. wherein at least one of the plurality of rovers provides a reference for position data 
Regarding claim 18:
Tadayon does not explicitly teach further comprising an aerial drone, wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers, and wherein the aerial drone provides rover guidance based on visual data.
	Smith teaches:
further comprising an aerial drone (see at least sections [0034], [0145], and [0388]-[0389] regarding an autonomous truck (i.e. rover) and a robot which could be an aerial vehicle or UAV.)
wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
and wherein the aerial drone provides rover guidance based on visual data 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Smith et al. further comprising an aerial drone, wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers, and wherein the aerial drone provides rover guidance based on visual data as both systems are directed to autonomous or unmanned vehicles and one of ordinary skill in the art would have recognized the established function of having further comprise an aerial drone, wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers, and wherein the aerial drone provides rover guidance based on visual data and predictably would have applied it to improve the system of robots for solar farms of Tadayon.

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Herre et al. (US. Pub. No. 20140109830 A1).
Regarding claims 5 and 14:
Tadayon does not explicitly teach wherein the repetitive process comprises painting.
	Herre teaches:
wherein the repetitive process comprises painting (see at least abstract and sections [0032] and [0040]-[0043] regarding a painting robot for the operation of painting.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Herre et al. wherein the repetitive process comprises painting as both systems are directed to robots and one of ordinary skill in the art would have recognized the established function of having wherein the repetitive process comprises painting and predictably would have applied it to improve the system of robots for solar farms of Tadayon.

s 6, 8, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Levien et al. (WO 2016011385 A1).
Regarding claims 6 and 19:
Tadayon does not explicitly teach wherein the repetitive process comprises treating a body of water.
	Levien teaches:
wherein the repetitive process comprises treating a body of water (see at least the abstract and section [00105] regarding providing treatments using the USV or UV.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Levien et al. wherein the repetitive process comprises treating a body of water as both systems are directed to autonomous or unmanned vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the repetitive process comprises treating a body of water and predictably would have applied it to improve the system of robots for solar farms of Tadayon.
Regarding claims 8 and 16:
Tadayon does not explicitly teach wherein the mobility mechanism provides drone mobility on or under a fluid or semi-solid surface.
	Levien teaches:
wherein the mobility mechanism provides drone mobility on or under a fluid or semi-solid surface (see at least section [0027], [0032]-[0033], [0035], [0042], and [0048] regarding an Unmanned Surface Vehicle (USV) for a body of water.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Levien et al. wherein the mobility mechanism provides drone mobility on or under a fluid or semi-
Regarding claim 20:
Tadayon does not explicitly teach wherein the at least one repetitive process mechanism disperses chemicals into the body of water.
	Levien teaches:
wherein the at least one repetitive process mechanism disperses chemicals into the body of water (see at least the abstract and section [00105] regarding providing treatments (i.e. dispersants) using the USV or UV.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Levien et al. wherein the at least one repetitive process mechanism disperses chemicals into the body of water as both systems are directed to autonomous or unmanned vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the at least one repetitive process mechanism disperses chemicals into the body of water and predictably would have applied it to improve the system of robots for solar farms of Tadayon.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Burca (US. Pub. No. 20200249691 A1).
Regarding claim 17:
Tadayon does not explicitly teach wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system.
Burca teaches:
wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system (see at least sections [0003], [0007], and [0045] regarding sensors for detecting other objects (i.e. vehicles) within a proximity or area for avoiding collisions.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of robots for solar farms of Tadayon by the system of Burca wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system as both systems are directed to autonomous or unmanned vehicles and one of ordinary skill in the art would have recognized the established function of having wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system and predictably would have applied it to improve the system of robots for solar farms of Tadayon.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dahlstrom (US 9611038 B2) is pertinent because it is a system including an aerial vehicle to perform a task to an object.
Mattsson et al. (US 20160195876 A1) is pertinent because it is a system for intelligent grounds management that includes monitoring and grounds care servicing facilitated by a robotic rover.
Burema et al. (US 20140303814 A1) is pertinent because it is an aerial farm robot system for crop dusting, planting, fertilizing and other field jobs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666